Citation Nr: 0012847	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  93-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated 30 
percent disabling from February 26, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967 and from December 1967 to December 1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) in January 1995, on appeal from an April 1992 
decision by the RO that, among other things, granted service 
connection for PTSD, assigned a 10 percent evaluation 
therefor, effective from February 26, 1992, and denied a 
claim for an increased (compensable) rating for defective 
hearing.  The Board remanded both claims to the RO for 
further development, and in March 1995 the RO increased the 
veteran's rating for PTSD from 10 to 30 percent, effective 
from February 26, 1992.  The prior zero percent 
(noncompensable) rating for defective hearing was confirmed 
and continued, and the case was returned to the Board.

By a decision entered in February 1996, the Board denied the 
claim for an increased (compensable) rating for defective 
hearing.  The matter of the rating to be assigned for PTSD 
was remanded to the RO for additional development.  The case 
was returned to the Board in June 1998, and in August 1998 
the Board once again remanded the PTSD claim to the RO.  The 
case was thereafter returned to the Board in December 1999, 
and the veteran's representative submitted additional written 
argument in January 2000.

In its prior dispositions, the Board framed the veteran's 
PTSD claim in terms of his entitlement to an increased 
rating.  More recently, however, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the veteran's PTSD claim was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating assigned, 
the Board has re-characterized the issue on appeal as set 
forth above.


FINDINGS OF FACT

1.  The veteran has had some difficulty with social 
relationships due to PTSD, and has reported it to be 
difficult at times to cope with stress at work.  He has been 
able to successfully participate in group therapy, to 
interact appropriately with care providers, and to develop 
coping mechanisms for improved social interaction.  He has 
maintained employment at the United States Postal Service for 
more than 20 years, without excessive absenteeism, and has 
been given Axis V scores in the range of 61 to 70.

2.  The veteran has exhibited a flat affect at times, and his 
speech has occasionally been noted to be circumstantial.  He 
has experienced disturbances of mood and motivation, such as 
irritability, anxiety, and depression, and has had some 
difficulty with social relationships.  He has denied having 
panic attacks, and the available evidence does not show that 
he has difficulty understanding complex commands, or that he 
suffers from impairment of memory, judgment, or abstract 
thinking.  He has not exhibited active suicidal ideation in 
several years, and there is no indication that his PTSD is 
manifested by obsessional rituals, spatial disorientation, 
impairment of thought processes, delusions, hallucinations, 
grossly inappropriate behavior, or speech which is illogical 
or obscure.  He has most frequently been described as well 
groomed on examination, has successfully developed coping 
mechanisms for impulse control and improved social 
interaction, and has been given Axis V scores in the range of 
61 to 70.


CONCLUSIONS OF LAW

1.  The veteran is entitled to no more than a 30 percent 
rating for PTSD under the rating criteria as they existed 
prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.132 
(Diagnostic Code 9411) (1996); VAOPGCPREC 3-2000 (April 10, 
2000); VAOPGCPREC 9-93 (Nov. 9, 1993).

2.  The veteran is entitled to no more than a 30 percent 
rating for PTSD under the present rating criteria.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130 (Diagnostic 
Code 9411) (1999); Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1999); VAOPGCPREC 3-2000 
(April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was hospitalized at a VA facility in April 1986 
for psychiatric difficulties.  He complained of being sad and 
depressed, reported that his nerves had been getting "off 
balance," and described himself as not being able to 
associate with people for very long without getting angry.  
He indicated that he had been unable to interact with his 
wife and kids, and reported that he isolated himself at home, 
watching television in a bedroom.  He said that he did not 
care whether he or those around him lived or died, and 
admitted to suicidal and homicidal ideation.  He reported 
that he had had strange things going through his head, and 
said that he had found it difficult to go to work for the 
previous three or four weeks.  He reported that his mother 
had died recently, but denied that his current state bore any 
relationship to her death.  He also denied drug or alcohol 
abuse.

On mental status examination, the veteran appeared younger 
than his stated age.  He was well shaven, with a mustache, 
and his hair was fairly well groomed.  Eye contact was 50 
percent, and his attitude was one of helplessness and 
hopelessness.  He was alert without fluctuations, and 
oriented to person, place, time, and situation.  He memory, 
attention, and concentration were intact, his thought 
production was good, and continuity of thought was normal 
without flight of ideas.  He had a normal relationship to 
reality.  His topics and issues centered around his age being 
close to 40 and not knowing where he was going in life.  He 
indicated that he did not want to be around people.  His 
values and ideas were poor, his intellect was average, and 
his insight was good.  His judgment was fair.  It was noted 
that he had questionable suicidal and homicidal ideations, 
and an ambivalence towards life.  He denied hallucinations in 
any modality, and denied illusions as well.  Subjectively, he 
was embarrassed and quite "queezy."  Objectively, he was 
described as pensive or quite angry.  He had a startle 
response and was quite tense.  He appeared fairly 
appropriate, and exhibited no depersonalization or 
derealization.  His volition was decreased.  He reported no 
change in sleep and no weight loss, but indicated that he had 
had no desire for sex during the past three or four years.  
Appetite was described as sporadic to good.  During the 
course of his hospitalization, it was noted that he displayed 
manipulative behavior at times, and that he sometimes 
appeared quite angry.  Pertinent diagnostic impressions 
included rule out depression, secondary to major affective 
disorder; rule out PTSD, delayed type; and rule out 
borderline personality disorder.

In June 1986, the veteran was again hospitalized for 
treatment of psychiatric difficulties.  He reported that he 
felt as though he had been "losing it" of late.  He 
indicated that he had been feeling irritable and angry for no 
reason, that he had been having difficulty getting along with 
his friends and family, and that he lacked motivation.

On mental status examination, the veteran looked his stated 
age, and was unshaven and casually dressed.  He was friendly 
and cooperative, oriented times three, and his memory 
appeared to be intact.  He denied hallucinations and 
delusions.  His affect was appropriate to thought content, 
and was described to be one of anger and resentment aimed at 
nobody.  It was noted that he had feelings of depression and 
lack of motivation, and that he expressed suicidal and 
homicidal ideation.  His insight and judgment were fair.  The 
diagnostic assessment was "[m]ajor depression, single 
episode."

In November 1986, the veteran was seen by a VA psychologist 
with complaints of being anxious.  The veteran indicated that 
he was depressed and did not feel like going to work.  He 
reported increased withdrawal from others, a sense of 
alienation and estrangement, increased irritability, and 
suicidal thoughts.  He denied heavy alcohol use, indicating 
that he drank about one gallon per week total, but indicated 
that alcohol helped him relax and become less irritable.  The 
diagnostic assessment was that he had depression and suicidal 
ideation.  The examiner questioned the role of Vietnam combat 
stress on the veteran's subsequent adjustment and depression, 
and noted that the veteran denied current, active, self-
destructive thoughts.

A March 1987 report indicates that the veteran was again 
hospitalized in January 1987.  The examiners noted that he 
suffered from recurrent Vietnam flashbacks, primarily in the 
form of nightmares and sleep disturbance, and that he 
awakened at times in a startle response that was embarrassing 
to him and problematic for his wife and family.  He often 
fought sleep, for hours or days at a time, for fear that the 
flashbacks would recur.  He was described as somewhat of a 
"high level stress reactor" whose adaptive response was to 
isolate himself in his bedroom at the exclusion of being 
involved with his family.  It was noted that he drank beer as 
a relaxant, that he had learned to keep his feelings to 
himself, and that he put on an outward appearance of being an 
easy-going, likable individual who could handle anything.  It 
was further noted that he smiled and interacted well on a 
superficial level, but that he refused to learn skills to 
deal openly with conflict, and that the suppression then came 
out in the form of rage and fear through recall of events he 
experienced in Vietnam.  The examiners reported that he had 
worked in the post office for several years, and that he had 
held important positions as a union representative, but that 
he had more recently felt unhappy and "unstimulated" in his 
work environment.  It was noted that he often felt guilty 
that others had to accommodate his illness, that he 
discounted his positive attributes, and that he often felt 
under attack and vulnerable when in conflict.  The examiners 
noted that, while in treatment, and as he progressed in 
therapy, he attempted to be more open when dealing with 
stressful situations and his sleep disturbance diminished 
substantially.  The diagnostic assessment was that he had 
PTSD, with depression and fear of loss of impulse control, 
with episodic drinking as a problem, and a passive-aggressive 
personality disorder.

Between March and September 1987, the veteran was seen on 
several occasions by VA social workers.  During those 
sessions, the veteran reported that he had been doing 
extremely well.  He indicated that he had been working 
regularly, and said that he had purchased fishing poles, that 
he had joined a bowling league and had been golfing, and that 
his marital relationship had improved.  He also reported that 
he had been "staying in control" and was able to sleep 
fairly well.  He indicated that he had been venting his 
feelings at the time of their occurrence, and that he was 
learning to be more open and direct in that regard.  It was 
noted that he looked good, sounded healthy, was clean shaven, 
congenial, humorous, and interactive, and had a positive 
attitude with an optimistic view.  The clinical assessment 
was that he was goal-directed, that he had been exercising 
more control over his life, that he had been getting a 
positive response from others, that he was showing 
improvement and doing well, and that his sense of self-worth 
was increasing.

In November 1987, the veteran presented for another session 
with a VA social worker.  The veteran reported that he was 
continuing to work, and that he was doing well "for the most 
part."  The examiner noted that the veteran was somewhat 
"down," in contrast to the way he had been, and that he was 
growing a beard that was in a shaggy stage.  The clinical 
assessment was that he was "[m]aintaining."

In March 1988, the veteran presented for a session with 
complaints that he felt he had been doing worse, and did not 
know why.  During the session, it was revealed that his 
brother-in-law had died in a recent accident, and that 
several servicemen had also been killed in a recently 
publicized helicopter crash, and that these events had served 
to trigger recall of the veteran's experiences in Vietnam.  
The examiner noted that, after discussing these issues, the 
veteran felt relieved.

During subsequent sessions, conducted between May 1988 and 
March 1989, the veteran indicated that he had been doing very 
well, with the exception of a two-week period when he had 
felt "jittery" with a baby in the house.  He reported that 
he was continuing to work, that he been handling his anger 
better than he ever expected, and that his work and home life 
was going fairly well.  He also reported that he had been 
bowling every day, and was carrying a 180 average.  It was 
noted by examiners that he had shaved his beard, cut his 
hair, and was nicely dressed, and that he was relaxed, 
outgoing, smiling, and in a good frame of mind and humor.  
The clinical assessment was that he had good insight, and 
that he had done quite well in learning new skills and better 
ways to cope with flashbacks and temper impulses.  It was 
noted that he was able to demonstrate by his actions the 
difference between assertive and aggressive behavior, and 
that he had managed to keep his job, continue his marriage, 
and enjoy some leisure activity.

During sessions conducted between May and September 1989, the 
veteran reported that two men from his workplace had died, 
that he was having difficulty with sleep, probably due to 
allergies and asthma, that he was concerned about upcoming 
schedule changes at work, and that his daughter had become 
pregnant.  The examiner noted that he was doing well, and 
that he reported a positive outlook.  It was also noted that 
he was relaxed, calm, laughing, not worrying over unimportant 
issues, and that he was able to recognize irrational thoughts 
and refute them.  The clinical assessment was that he was 
using good stress management and making significant progress.

In March 1991, a VA psychologist drafted a note indicating 
that it was not in the veteran's best interests to be placed 
in situations of prolonged, undue stress.  The psychologist 
recommended that the veteran not work beyond a normal eight-
hour daily work shift, and noted that, if the veteran 
continued treatment and followed recommendations, his 
prognosis would be good.

In May 1991, the same VA psychologist drafted a note 
indicating that the veteran was not on prescribed medication, 
and had not been for several months.  The psychologist noted 
that the veteran had been in VA treatment for PTSD for 
approximately five years, and that his progress had been 
good.  It was further noted that the veteran was not harmful 
to himself or others, and that his condition did not affect 
his ability to drive.

When the veteran was examined for VA compensation purposes in 
April 1992, he indicated that he had been working as a mail 
handler for 15 years.  He said that he was still married, but 
that he and his wife were "kind of independent."  He 
reported a history of irritability, and said that, although 
he never really felt as though he were back in Vietnam, he 
did occasionally have dreams of being there.  He complained 
of mood swings, and indicated that group therapy gave him a 
"relief point."  He stated, "[S]ometimes when I just think 
I'm going to totally explode[], I'm able to go to group and 
kind of get myself organized."

On mental status examination, the veteran was very well 
groomed.  Psychomotor activity was somewhat decreased.  There 
were no expressive mannerisms, and he was extremely 
cooperative and pleasant throughout the interview.  Eye 
contact was 30 to 40 percent, and rapport was fairly easily 
established.  He was alert and oriented to person, place, 
time, and situation.  Memory of immediate, recent, and remote 
events was intact, and attention and concentration were 
excellent.  Thought content and relationship to reality were 
excellent, there were no delusional systems, and concept 
formation was concrete.  Judgment was excellent and insight 
was very good.  Thought processes were logical, coherent, and 
goal-oriented.  Perceptional disturbances and 
depersonalization were strongly suspected to have occurred in 
the past, but none were exhibited on examination.  There was 
no derealization, no auditory or other types of 
hallucinations, and his affect was one of acceptance.  There 
was no suicidal or homicidal ideation, and intellect was 
approximately average.  It was noted that he had some 
irritable sleep patterns, but was able to sleep through the 
night, and had a steady weight and appetite.  The diagnostic 
assessment was that he had PTSD symptoms, but did not meet 
the criteria for the "full disorder."

In early April 1993, the veteran presented for VA treatment 
with complaints of increased anxiety, nervousness, and anger.  
He denied current suicidal ideation.  On mental status 
examination, he was alert, oriented, and verbal.  The 
diagnostic impressions included increased anxiety and 
questionable PTSD.  He was given medication.

When the veteran returned for follow-up treatment later that 
same month, he reported that he was doing well and had a 
better mood.  He indicated that he did not want take 
medication on a sustained basis.  It was noted that he was 
cheerful and philosophical.

In August 1993, the veteran presented for VA treatment with 
complaints of decreased sleep, increased anxiety and 
depression, and frequent anger.  He denied suicidal or 
homicidal ideation.  On mental status examination, he 
appeared anxious.  His mood was congruent, and he was 
oriented times four.  His thoughts were goal-directed, and 
there was no looseness of associations.  He had good insight 
and judgment.  The diagnostic assessment was that he had 
PTSD, and that major depression should be ruled out.  He was 
given medication.

In September 1993, the veteran reported that he was taking 
half a pill twice daily to help control the "jitters."  The 
diagnostic assessment was that he had PTSD with life 
stressors and tension/anxiety.  In January 1994, it was noted 
that he was using his medication more sparingly.

In April 1994, the veteran complained of hay fever, poor 
sleep, and depression.  It was noted that he had been off his 
medication for two or three weeks.  In October 1994, it was 
noted that he was cheerful and that he used his medication 
sparingly.

During counseling sessions from July 1994 to February 1995, 
the veteran reported that he was often unable to enjoy 
outdoor activities, such as fishing and gardening, due to 
problems with allergies.  He reported that he continued to 
work at the post office, but indicated that he was having 
increasing difficulty maintaining the job due to the stress.  
He said that he called in sick when the stress was "too 
much," and indicated that he hoped for early retirement.  It 
was noted by the examiner that the veteran was continuing to 
have problems coping with work.

When the veteran was examined for VA compensation purposes in 
March 1995, he complained that he had a lot of anger and 
hostility.  He reported that he sometimes awoke angry and 
mad, that he slept about four to six hours during the day, 
and worked at night, and that he did not remember his dreams.  
He said that he did not associate with other people, and that 
he liked to keep to himself.  It was noted that he had been 
married only once, that he lived with his wife, and that he 
had been married to her since 1968.  It was also noted that 
he had been working at the post office since 1977, and that 
he did not have any history of trouble with the law or the 
police.

On mental status examination, the veteran appeared slightly 
older than his stated age.  He behavior was appropriate.  His 
speech was coherent and rational, but very circumstantial.  
His described his mood as nervous, but did not seem anxious 
or depressed.  There was no evidence of any hallucinations, 
delusions, or thought disorder, and no cognitive impairment.  
The diagnostic assessment was that he had chronic PTSD.  The 
examiner assigned an Axis V score of 61-70.

When the veteran was examined for VA compensation purposes in 
December 1998, he complained of anger, anxiety, difficulty 
getting along with people, and difficulty sleeping.  He 
reported that he was "somewhat socially isolated."  He said 
that he tried to avoid confrontations with people when he 
felt his anger building.  He said that he slept five to six 
hours per night, and did not remember having any nightmares 
or dreams.  He indicated that he was coping better with his 
symptoms.  He felt that he could recognize complaints earlier 
and cope with them much better.  He said that his symptoms 
had become somewhat more frequent, however, since his 
therapist retired.  It was noted that he was not taking any 
medication for PTSD, and that he had been gainfully employed 
at the post office for the past 21 years.

On mental status examination, the veteran had long hair and a 
well-groomed beard and mustache.  He was somewhat irritable, 
tense, and anxious.  He denied having any panic attacks.  He 
was spontaneous and made good eye contact, and was coherent 
and goal-directed.  No thinking disorder was elicited.  His 
mood was depressed, and his affect was flattened.  He was 
oriented times three, his insight was adequate, and there was 
no memory impairment.  The diagnostic assessment was that he 
had PTSD and moderately severe generalized anxiety disorder.  
The examiner assigned an Axis V score of 65-70.

The examiner opined that there had been no change in the 
veteran's condition since his PTSD had been rated 30 percent 
disabling.  The examiner stated:

The veteran is gainfully employed and there 
are no serious problems [with] interpersonal 
relationships.  The veteran has a good work 
record with no excessive absenteeism.  The 
veteran is not on continuous medication.  The 
veteran's symptoms do not decrease his work 
efficiency.  There is no history of panic 
attack reported.  Memory for remote and 
recent events is unimpaired.  The veteran 
does have some depression and anxiety and 
some mild sleep deprivation is noted.  There 
is no impairment of the veteran's judgment or 
impulse control, no inappropriate behavior 
noted, [and] no serious thoughts about 
suicide.

II.  Legal Analysis

The veteran contends that the 30 percent evaluation currently 
assigned for PTSD is inadequate.  He maintains that the 
disability should be rated 50 percent disabling.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
As discussed above, the veteran's claim for a rating in 
excess of 30 percent for PTSD is not a claim for an 
"increased" rating, but rather a claim for a higher 
"original" rating than that currently assigned.  
Nevertheless, because the two types of claims are very 
similar, the Board finds that the veteran's allegations alone 
are sufficient to make his claim well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. part 4.  Amendments to those criteria became 
effective on November 7, 1996, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. 52,695 (1996).

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The condition was evaluated primarily on 
the basis of the degree to which psychoneurotic symptoms 
impaired the veteran's ability to establish or maintain 
effective relationships with people, and the degree to which 
they impaired his industrial ability by affecting his 
reliability, flexibility, and efficiency.  If there was no 
industrial impairment, a zero percent rating was warranted.  
"Mild" social and industrial impairment warranted a 10 
percent rating; "definite" social and industrial impairment 
warranted a 30 percent rating; "considerable" social and 
industrial impairment warranted a 50 percent rating; and 
"severe" social and industrial impairment warranted a 70 
percent rating.  If the symptomatology so adversely affected 
the attitudes of all contacts except the most intimate so as 
to result in the veteran's virtual isolation in the 
community, or if the symptoms were totally incapacitating and 
bordered on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, a total rating was warranted.  A total 
rating was also warranted if the veteran was demonstrably 
unable to obtain or retain employment as a result of 
psychoneurotic symptoms.  Id.  See 38 C.F.R. § 4.129 
(1996); Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a zero percent rating is warranted if 
PTSD has been diagnosed, but the symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  A 10 percent rating is 
warranted if the disorder is manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or if the symptoms are controlled by continuous medication.  
A 30 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted under the new criteria if 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted under 
the new criteria if the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

The Board notes that the revised law pertaining to the 
evaluation of mental disorders does not allow for retroactive 
application prior to November 7, 1996.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996, was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  
Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas.
 
Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed the claim (the 
old criteria), and the law in effect currently (the new 
criteria).  This is true because, if the Board finds that the 
veteran is entitled to a rating in excess of 30 percent under 
the old criteria, an effective date earlier than November 7, 
1996, could be established for the award.  If, however, the 
Board finds that the veteran is entitled to a rating in 
excess of 30 percent under the new criteria, but not the old, 
the effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (April 10, 2000).

Applying the foregoing principles to the facts of the present 
case, the Board finds that a rating in excess of 30 percent 
for the veteran's PTSD is not warranted.  This is true 
whether his disability is evaluated under the old or the new 
criteria.

The veteran's PTSD is causative of no more than "definite" 
impairment in his ability to establish or maintain effective 
and wholesome relationships with people, and no more than 
"definite" industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The VA General Counsel has 
defined the word "definite" in this context as "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  Although the evidence of record shows veteran has 
had some difficulties with social relationships, and has 
reported it to be difficult to at times to cope with stress 
at work, the evidence does not establish that social or 
industrial impairment due to PTSD has been more than 
"moderately large in degree" on any kind of sustained basis 
since February 26, 1992.  The medical evidence shows that he 
has been able to successfully participate in group therapy, 
that he has been able to interact appropriately with care 
providers, and that he has successfully developed coping 
mechanisms for improved social interaction.  The evidence 
further shows that he has maintained employment for more than 
20 years, without excessive absenteeism, and that he has been 
given Axis V scores in the range of 61 to 70.  See, e.g., 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995) (indicating 
that a score of 55 to 60 corresponds to moderate difficulty 
in social, occupational, or school functioning).  Under the 
circumstances, therefore, it is the Board's conclusion that 
the criteria for a rating in excess of 30 percent under the 
old criteria have not been met.

Neither is a higher rating warranted under the new criteria.  
See 38 C.F.R. § 4.130 (Diagnostic Code 9400) (1999).  There 
is medical evidence in the file that the veteran has 
exhibited a flattened affect at times, and that his speech is 
occasionally circumstantial.  There is also evidence that he 
has experienced disturbances of motivation and mood, such an 
irritability, anxiety, and depression, and that he has had 
some difficulty with social relationships.  He has denied 
having panic attacks, however, and none of the evidence 
suggests that he has difficulty understanding complex 
commands, or that he suffers from impairment of memory, 
judgment, or abstract thinking.  He has not exhibited active 
suicidal ideation in several years, and there is no 
indication that his PTSD is manifested by obsessional 
rituals, spatial disorientation, impairment of thought 
processes, delusions, hallucinations, grossly inappropriate 
behavior, or illogical or obscure speech.  The records show, 
moreover, that he has most frequently been described as well 
groomed, and that he has successfully developed coping 
mechanisms for impulse control and improved social 
interaction.  Consequently, and because he has been given 
Axis V scores generally indicative of no more than moderate 
psychiatric impairment, see discussion, supra, it is the 
Board's conclusion that the disability picture most closely 
approximates the criteria for a 30 percent rating under the 
new criteria, and that the preponderance of evidence is 
against the assignment of a higher rating.

In evaluating the veteran's PTSD, the Board has considered 
whether he is entitled to a "staged rating."  See 
Fenderson, supra.  It is the Board's conclusion, however, 
that at no time since February 26, 1992, has the condition 
been more than 30 percent disabling, whether under the old or 
the new criteria.  Consequently, a "staged rating" is not 
warranted.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

